Curia, per Savage, Ch. J.
The judge was correct. It was decided in Shadgett v. Clipson, (8 East, 328,) that the defendant could not justify an arrest of the plaintiff by a wrong name, though he was the person intended to be arrested, unless it was shown that he was known by one name as well as the other. There was no offer to show *333here, that the plaintiff was known as well by the name of John Doe as Levi Mead. The same principle is recognized in various other cases; (2 Campb. 270; 3 id. 110; 6 T. R. 234;) and, particularly, in the late case of Griswold v. Sedgwick, (6 Cowen, 456,) in which the subject was fully examined, and the authorities collected and considered by this court. The motion for a new trial must be denied.
New trial denied. [1]

 See Waterman’s Arch. Cr. Practice & Pl. tit. Arrest; Barb. Cr. Law, p. 525.